ORDER
Upon consideration of the Joint Petition for Discipline by Consent filed herein pursuant to Maryland Rule 16-722, in which Respondent admits she committed professional misconduct in violation of Rules 5.3 and 1.1 of the Maryland Lawyers’ Rules of Professional Conduct, it is this 7th day of November, 2014,
ORDERED, that Respondent, Sandy Yeh Chang be and she is hereby suspended from the practice of law in the State of Maryland for two (2) years nunc pro tunc to January 23, 2014; and it is further
ORDERED, the Clerk of this Court shall remove the name of Sandy Yeh Chang from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).